WILLIAMS, J,
dissenting:
The sole question in this case is whether there is proof that the defendant company knew that boys were climbing on the tower of the defendant company, or other towers in that immediate vicinity, and were likely to sustain injury from the electricity transported. There is considerable evidence that prior to the time the boy was killed, ther,e was such climbing.
The writer dissents solely upon the ground that knowledge of the defendant corporation could be shown not only by direct but also by circumstantial evidence and that there was some evidence tending to show knowledge on the part of the defendant corporation.